DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant’s election without traverse of Group I, claims 1-22 in the reply filed on 18 May  2022 is acknowledged. The Amendment filed on 18 May 2022 has been entered; claims 1-22 and 31-38 remain pending. 

Election/Restrictions
Newly submitted claim 32 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 32 excludes algal biomass as a renewable feedstock embodiment; as such, it is considered a separate species, especially in view of the art applied and the renewable feedstocks recited in already examined claim 3 and the rest of the claims.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 31-38 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Applicant’s arguments, see Pages 8-9 of the Remarks, filed 18 May 2022, with respect to the objection to the Drawings and the rejection of claims 2 and 6 under 35 USC 112(b) have been fully considered and are persuasive.  The objection to the Drawings and the rejection of claims 2 and 6 under 35 USC 112(b) have been withdrawn in light of Applicant’s amendments to the claims and submission of Replacement Drawings Sheets. 
Applicant's arguments, see Page 10 of the Remarks, filed 18 May 2022, with respect to the rejection of claims 10-13, 21, and 22 under 35 USC 102(a)(1) have been fully considered but they are not persuasive. Applicant argues that neither Smith nor Pruneda teach the limitations pertaining to settling an amount of solids in an electrostatic precipitation/desalter unit. In response, the Examiner points to Paragraph [0018] of Smith, in which is described allowing the second mixture to settle, thereby forming an upper layer containing the second oil phase and a lower layer comprising the second aqueous phase, where after the settling time, the second oil phase contains less solids than the first oil phase.  The “second mixture” is obtained after hydrothermal conversion and after addition of a specific gravity modifier to the first mixture (Paragraphs [0036, 0037]), wherein the second mixture is then processed in the desalter (electrostatic dehydrator) (Paragraph [0043, 0044]). The settling “time” was the reason that Pruneda was applied in the rejection, to show a residence time which would be applicable to the general operation of the desalter of Smith. 
Applicant’s argument that Smith does not teach a hydrothermal “reactor” are not found persuasive, as hydrothermal conditions of Smith necessitate an enclosed vessel for the disclosed hydrothermal conversion of biomass feedstock. Smith teaches this conversion step prior to processing in a desalter (electrostatic precipitation), as discussed below. For at least these reasons, the rejection is maintained. 
Applicant’s arguments on Pages 11-16 regarding the 103 rejections of claims 1-9 and 14-20 have been fully considered but are not persuasive. Applicant argues on Pages 11-13 that the reference combination does not teach each and every element of the claimed invention according to items a-d. In response, the Examiner submits that water is separated from a renewable feedstock in the desalter (electrostatic precipitation unit) as taught by Smith (Paragraphs [0043, 0044]; Abstract), while Lavanya was applied to provide a teaching of this step at a refinery, where oil phase is subjected to fractionation. Applicant asserts that Lavanya’s disclosure of modifying desalting to account for marine algae as compared to freshwater algae is not found to be persuasive, as desalting is still disclosed. A thorough modification of the process is not required to be disclosed; furthermore, Smith discloses that the biomass can have various constituents that can be dealt with as they arise, including aquatic materials such as algae (see Paragraphs [0025, 0027, 0044]). 
Regarding Applicant’s argument b) pertaining to settling of solids, this argument was addressed above in response to Applicant’s arguments pertaining to the 102 rejections. 
Regarding Applicant’s argument c), Smith and Lavanya disclose algal and microbial oils, meeting the limitations of claim 3. 
Regarding Applicant’s argument c), Smith and Lavanya disclose mixing water and oil at specific ratio consistent with claims 7 and 8 (see Pruneda: Page 15: the “Desalting Process”); smith also discloses addition of solutions of specific gravity modifiers (necessarily adding “additional” water) (Paragraph [0034]). 
Regarding Applicant’s arguments pertaining to the combination of references, the Examiner submits that Pruneda was merely applied to show a teaching of typical desalter operation; in particular, the settling “time” for solids and aqueous phase separation as strongly suggested by Smith, as discussed above. Lavanya discloses that hydrothermal liquefaction of algae yields products that can be co-processed with petroleum crude in existing refineries, and allow for partial substitution of fossil fuels with algae biomass without the associated cost of modifying existing refineries (Page 235: first and second full paragraphs), “the desalter/electrostatic precipitation unit is located at a refinery”, which provides the motivation for the reference combination. Smith in fact teaches the two main steps of the method, hydrothermal conversion and desalting/electrostatic precipitation for renewable feedstock.  For at least the above reasons, the rejections are maintained. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-13, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (U.S. Patent Publication # 2013/0043192) as evidenced by Pruneda et al. (J. Mex. Chem. Soc. 2005, 49, 14-19), hereinafter “Smith” and “Pruneda”.
With respect to claims 10, 11, and 22, Smith discloses hydrothermal conversion of a blend of water and biomass (“pre-treated and unfiltered renewable feedstock”) to obtain a reaction product mixture comprising a first oil phase comprising biomass-derived carbon containing compounds and a first aqueous phase comprising water and solids (Paragraphs [0026, 0027]), and subjecting the mixture to electrostatic dehydration in a desalter vessel to separate oil and water/contaminant/solids phases (Paragraphs [0043, 0044]; considered to be consistent with “electrostatic precipitation”) to obtain an oil phase with a reduced solid content (Abstract). 
Smith does not disclose a reactor; however, an enclosed vessel (“reactor”) would be necessarily required in order for hydrothermal conditions to be reached, which involves high pressures and temperatures. Regarding “allowing the amount of solids to settle”, Pruneda discloses settling of water/solids within the desalter, which requires a (second) time period  (Page 15: “The desalting process”). 
With respect to claim 12, Smith teaches that the first and second oil phases can comprise metals (Paragraph [0044]).
With respect to claim 13, Smith does not mention a refinery; therefore, it is submitted that the desalter (“electrostatic precipitation” unit”) is separate from a refinery.
With respect to claim 21, Smith discloses allowing a second mixture comprising algae, water, solids, and a diluent to settle prior to desalting/electrostatic precipitation (Paragraphs [0037, 0043]), wherein a unit for settling and a settling time is inherently implied. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-9, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. Patent Publication # 2013/0043192) in view of Lavanya et al. (Bioresource Technology, 2016, 203, 228-235) and Pruneda et al. (J. Mex. Chem. Soc. 2005, 49, 14-19), hereinafter, “Smith”, “Lavanya”, and “Pruneda”.
With respect to claims 1-3, 16, and 17, Smith discloses hydrothermal conversion of a blend of water and biomass (“feedstock”) to obtain a reaction product mixture comprising a first oil phase comprising biomass-derived carbon containing compounds and a first aqueous phase comprising water and solids (Paragraphs [0026, 0027]), and subjecting the mixture to electrostatic dehydration in a desalter vessel (Paragraph [0043]; considered to be consistent with “electrostatic precipitation”) to obtain an oil phase with a reduced solids and water content (Abstract), to separate oil and water/contaminant/solids phases. 
Smith teaches that the purpose of the disclosed method is to remove solids and water from liquid and gaseous hydrocarbons (Paragraphs [0012, 0024]), but does not specifically teach passing the oil phase with reduced contaminants to a fractionation column at a refinery. 
Lavanya teaches passing biocrude oil obtained from hydrothermal liquefaction of algae (Pages 229-230: Section 2.3) to distillation to obtain various fractions (Page 230: Sections 2.5 and 2.7), see also Pages 231-234: Section 3.4 and Tables 3-6 for a description of fractions), with the suggestion to use such a method in traditional petroleum crude processing in a refinery, which involves desalting (see Fig. 3 and Pages 234-235; desalting being consistent with “electrostatic precipitation”). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to add the step of passing the bio-oil to fractional distillation as taught by Lavanya to the method of Smith because Smith teaches that the method is carried out to obtain gaseous and liquid hydrocarbons (Paragraph [0012, 0024]) and that the source of biomass can be embodied as algae (Paragraph [0025]), and because Lavanya discloses that hydrothermal liquefaction of algae yields products that can be co-processed with petroleum crude in existing refineries, and allow for partial substitution of fossil fuels with algae biomass without the associated cost of modifying existing refineries (Page 235: first and second full paragraphs), “the desalter/electrostatic precipitation unit is located at a refinery”. 
Smith teaches hydrothermal conversion, and Lavanya discloses the hydrothermal liquefaction reactor (Page 229; Section 2.3) and how it would fit into an existing refinery (Fig. 3), followed by removal of heteroatoms and impurities (Pretreatment 1: Fig. 3), and then desalting (Pretreatment 2) and removal of heteroatoms and impurities (Pretreatment 2: Fig. 3), prior to passing to the distillation column to obtain distillate fractions (Fig. 3). 
The time interval of hydrothermal liquefaction is 30 minutes (see Lavanya: Page 229: Section 2.3; “first time interval”). A desalter “second” time interval is not disclosed; however, Smith discloses that desalting occurs in a desalter vessel (Paragraph [0043]), within which the mixture has an inherent dwell time. Pruneda discloses settling of water within the desalter, which requires a (second) time period, and also that desalters are operated at a voltage of 16,000 to 30,000 volts AC (Page 15: “The desalting process”). 
With respect to claim 5, the time for hydrothermal liquefaction is 30 minutes (see Lavanya: Page 229: Section 2.3), which is outside the recited time interval; additionally, the second time interval is not disclosed. However, there is no evidence that these recited times are critical. It has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Additionally, the Examiner submits that the determination of appropriate time intervals would be within the skill of the ordinary artisan, depending on straightforward variables including the amount of biomass feedstock to be processed, and tracking the rate of its conversion. 
With respect to claim 6, Lavanya discloses that a 20% solids slurry in water is produced (Page 229: Section 2.3), wherein 20% is a discrete value within “about 10% to about 50% of a total amount of the blend of water, renewable feedstock, and solids”. 
With respect to claims 7 and 8, Smith/Lavanya/Pruneda discloses mixing water and oil at a 1:20 ratio, wherein 1/21 is about 5%, a discrete value within “about 3% to about 10%” (Pruneda: Page 15: “The desalting process”). 
With respect to claim 9, Smith/Lavanya/Pruneda discloses settling a portion of solids prior to desalting/electrostatic dehydration (see Lavanya: Pages 229-230: Section 2.3; Fig. 1). Smith also discloses allowing a second mixture comprising algae, water, solids, and a diluent to settle (Paragraph [0037]). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. Patent Publication # 2013/0043192) in view of Lavanya et al. (Bioresource Technology, 2016, 203, 228-235) and Pruneda et al. (J. Mex. Chem. Soc. 2005, 49, 14-19) as applied to claim 1, and further in view of Weber et al. (U.S. Patent # 7244364), hereinafter, “Smith”, “Lavanya”, “Pruneda”, and “Webber”.
With respect to claim 4, Smith/Lavanya/Pruneda does not specifically teach passing the water to a wastewater treatment facility as claimed. 
Weber teaches flowing water from a desalter to a wastewater treatment plant (WWTP) (Fig. 1; Column 4, lines 33-37). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to add the step of passing the separated water from the desalter to a wastewater treatment plant/facility as taught by Weber to the method of Smith because Weber discloses that treatment of this water is conducted in order to remove inorganic solid waste contained therein (Column 4, lines 33-37). The ordinary artisan would have recognized the benefit of removing solids from the water coming from the desalter of Smith, in order to gain the advantage of obtaining purified water.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. Patent Publication # 2013/0043192) as evidenced by Pruneda et al. (J. Mex. Chem. Soc. 2005, 49, 14-19) in view of Pathak et al. (Chapter 9: Feedstock Transportation, Agricultural Processing, Logistic from Farm to Bio-refinery: Recent Developments, Mechanization, and Cost Analysis in Sustainable Biofuels Development in India, Chandal, Sukumaran, Springer, 2017, Pages 207-221), hereinafter “Smith”, “Pruneda”, and “Pathak”.
With respect to claim 14, Smith does not specifically teach transporting the bio-oil to a refinery as claimed. 
Pathak teaches transportation of feedstocks derived from biomass to a refinery via trucks (“transportation vehicle”) (Page 207: Abstract; Page 209 Paragraph numbered “5”). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to add the step of transporting the feedstock as taught by Pathak to the method of Smith because Smith teaches that bio-oil is obtained from conducting the process on biomass (Paragraphs [0024, 0025, 0031]), and because Pathak teaches that trucking is generally used for biomass transportation (Page 209: Paragraph numbered “5”). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. Patent Publication # 2013/0043192) as evidenced by Pruneda et al. (J. Mex. Chem. Soc. 2005, 49, 14-19), hereinafter “Smith” and “Pruneda”.
With respect to claim 15, the time of separation in the desalter/electrostatic precipitation unit is not disclosed. However, there is no evidence that these recited times are critical. It has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Additionally, the Examiner submits that the determination of appropriate time intervals would be within the skill of the ordinary artisan, depending on straightforward variables including the amount of biomass feedstock to be processed.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. Patent Publication # 2013/0043192) as evidenced by Pruneda et al. (J. Mex. Chem. Soc. 2005, 49, 14-19) in view of Dahiya et al. (U.S. Patent Publication # 2016/0115432), hereinafter “Smith”, “Pruneda”, and “Dahiya”.
With respect to claims 18 and 20, Smith does not specifically teach that the feedstock is embodied as claimed. 
Dahiya teaches soybean oil feedstock (Paragraph [0071]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to add soybean oil as taught by Dahiya to the feedstock of Smith because Smith teaches that the biomass sources include agricultural wastes (Paragraph [0024]), and because Dahiya teaches that a combination of feedstocks which include algae and soybean oil can be processed via hydrothermal liquefaction (Paragraphs [0048, 0071]).  In light of the above, the ordinary artisan would have a reasonable expectation that soybean oil could be successfully processed by the method of Smith. 
Regarding the limitations “consolidated grain and barge degummed soy bean oil”, it is submitted that Smith’s teaching of agricultural wastes including corn stover (Paragraph [0024]) and Dahiya’s general teaching of soybean oil renders the limitations obvious, as degummed soybean oil is a species of soy bean oil. Regarding the limitations pertaining to the amount of water contained in the oil phase after separation in the desalter/electrostatic precipitator, it is submitted that these “intended result” limitations are considered to be met by carrying out the method of claim 10 on the feedstock of Smith and/or Dahiya. 
With respect to claim 19, the time of separation in the desalter/electrostatic precipitation unit is not disclosed. However, there is no evidence that these recited times are critical. It has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Additionally, the Examiner submits that the determination of appropriate time intervals would be within the skill of the ordinary artisan, depending on straightforward variables including the amount of biomass feedstock to be processed.

Claims 31 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. Patent Publication # 2013/0043192) in view of Lavanya et al. (Bioresource Technology, 2016, 203, 228-235), Pruneda et al. (J. Mex. Chem. Soc. 2005, 49, 14-19), and Cranford et al. (U.S. Patent # 8192628), hereinafter, “Smith”, “Lavanya”, “Pruneda”, and “Cranford”.
With respect to claims 31 and 35, Smith/Lavanya/Pruneda discloses the overlapping limitations as consistent with claim 1 (see above; those portions are incorporated herein), and additionally discloses that the biomass feed is charged into a reaction zone with a heat carrier material for mixture with the biomass feed and to transfer heat thereto (see Smith: Paragraphs [0026, 0027]), but does not specifically teach the heating biomass feedstock and water in the first and second heat exchangers as claimed. 
Cranford teaches that algal biomass is heated using a series of heat exchangers, wherein the algal slurry comprises water (Column 5, lines 60-64; Column 17, lines 12-21) and is heated in a pretreatment step prior to hydrothermal processing (Column 9, lines 34-62; Column 17, lines 27-53). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to add the pretreatment heating step via heat exchanger as taught by Cranford to the method of Smith, because Smith teaches that the biomass feed is charged into a reaction zone with a heat carrier material for mixture with the biomass feed and to transfer heat thereto (see Smith: Paragraphs [0026, 0027]), and because Cranford teaches that heating pretreatment allows for flexibility in algae processing (biomass can be stored prior to further processing and combined with acid treatment) (Column 10, lines 5-15), and further that an aqueous phase can be removed from the algal biomass with pretreatment prior to hydrothermal processing (Fig. 2).
Smith/Lavanya/Pruneda/Cranford does not teach separate heating of water and algal biomass prior to their combination; however, the end result in the same. In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959).

Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. Patent Publication # 2013/0043192) in view of Lavanya et al. (Bioresource Technology, 2016, 203, 228-235), Pruneda et al. (J. Mex. Chem. Soc. 2005, 49, 14-19), and Cranford et al. (U.S. Patent # 8192628) as applied to claim 36, and further in view of Humooudi et al. (American Scientific research Journal for Engineering, Technology and Sciences, 2017, 36, 224-241), hereinafter, “Smith”, “Lavanya”, “Pruneda”, “Cranford”, and “Humooudi”.
Regarding claims 34 and 35, Smith/Lavanya/Pruneda/Cranford does not specifically teach determining and/or adjusting the amount of water in the algal biomass or its temperature prior to desalting. 
Humooudi teaches five parameters which are affect the efficiency of a desalter unit, which include temperature and wash-water injection rates (Abstract Pages 226: “2. Operating Variables in Desalter”; Pages 233-234: “7.1 Effect of the Temperature”; Pages 235-236: “7.4 Effect of the water dilution”). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to determine these parameters for a given feedstock and adjust them accordingly, in order to optimize the efficiency of the desalting unit of Smith. 

Claims 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. Patent Publication # 2013/0043192) in view of Lavanya et al. (Bioresource Technology, 2016, 203, 228-235), Pruneda et al. (J. Mex. Chem. Soc. 2005, 49, 14-19), and Cranford et al. (U.S. Patent # 8192628) as applied to claim 36, and further in view of Show et al. (Algal biomass dehydration”, Bioresource Technology, 2013, 135, 720-729), hereinafter, “Smith”, “Lavanya”, “Pruneda”, “Cranford”, and “Show”.
With respect to claims 36 and 37, Smith/Lavanya/Pruneda/Cranford discloses filtration after heating pretreatment (see Cranford: Column 10, lines 14-23), but not prior to heating. 
Show teaches that basket filtration was known to be a successful means for filtering algae biomass to remove water in harvesting (Abstract; Page 725: second paragraph of Section 3.3.1.1.). 
It would have been obvious to one of ordinary skill in the art to determine an appropriate means of harvesting algae biomass as taught by Smith/Lavanya/Pruneda/Cranford; additionally, Show teaches that filter baskets are among the recommended embodiments to harvest algae with respect to energy considerations, reliability, and concentrating capability (Page 725: second paragraph of Section 3.3.1.1.).
Claim 38 is rejected with claim 37 as the basket filtration embodiment was met by Smith/Lavanya/Pruneda/Cranford/Show.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        31 May 2022